Citation Nr: 0630703	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral hip disorder.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral knee disorder.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to May 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands issued in March 2001 and December 
2004.  This matter was originally on appeal from May 1998 and 
September 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the benefits sought on appeal.  

The Board notes that the veteran testified at a hearing 
before the RO in December 1999.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's bilateral hip, bilateral knee, and right 
ankle disorders were caused or aggravated by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care or due to an event not reasonably 
foreseeable. 



CONCLUSIONS OF LAW

1.  The veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a bilateral hip disorder claimed to be proximately caused by 
negligence on the part of VA in furnishing medical care.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.361, 3.800 (2006).    

2.  The veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a bilateral knee disorder claimed to be proximately caused by 
negligence on the part of VA in furnishing medical care.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.361, 3.800 (2006).    

3.  The veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a right ankle disorder claimed to be proximately caused by 
negligence on the part of VA in furnishing medical care.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.361, 3.800 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 (VCAA)

In March 2001, the Board remanded the issues of entitlement 
to disability compensation pursuant to 38 U.S.C.A. § 1151 for 
a bilateral hip condition, bilateral knee condition, and 
right ankle condition and instructed the RO to request from 
the veteran the names and addresses of all medical care 
providers, VA and private, who had treated the veteran since 
his discharge from service (including the dates of treatment 
at VA medical facilities in Cheyenne, Sheridan, and Denver 
and private facilities of Humana and Desert Samaritan), 
ensure that all notification and development required by the 
VCAA had been accomplished, and readjudicate the claims.    

The Board again remanded the issues on appeal to the RO in 
December 2004, as requested by the veteran's representative, 
in order that the RO could consider the June 2004 independent 
medical opinion and readjudicate the claims in light of the 
additional evidence obtained since the September 2002 
Supplemental Statement of the Case (SSOC).    

The record reflects that the RO sent correspondence dated in 
April 2002 that asked the veteran to tell VA about all 
medical treatment he has received for his claimed bilateral 
hip disorder, bilateral knee disorder, and right ankle 
disorder and to complete and return the enclosed 
authorization for release of information forms (VA Form 21-
4142) if he wanted VA to request any medical evidence.  No 
response from the veteran is apparent.  Nonetheless, the RO 
requested records from VA medical centers (VAMC) in Denver, 
Cheyenne, and Sheridan.  The Denver VAMC responded in April 
2002 correspondence that it did not have any records for the 
veteran at that location.  Similarly, the Cheyenne VAMC wrote 
in August 2002 correspondence that there was no record of the 
veteran in their system.  The Sheridan VAMC, however, sent VA 
treatment records dated from August 1981 to November 1981 in 
response to the RO's request.  The Board also observes that 
the claims folder contains records from Desert Springs 
Hospital dated from June 1993 to August 1993.  In addition, 
the RO satisfied the notification and development 
requirements under the VCAA as explained in greater detail 
below, considered any additional medical evidence, and 
readjudicated the claims in September 2002 and April 2006.  
The April 2006 SSOC reflected consideration of the June 2004 
independent medical opinion.  The Board further observes that 
the veteran's representative reviewed the claims folder and 
wrote in the July 2006 Appellant's Post-Remand Brief that the 
RO had complied with the Board's remand directives.  Based on 
the foregoing, the Board finds that the RO complied with its 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran's claim was initially 
adjudicated in May 1998, which is prior to the November 2000 
enactment of the VCAA.  Consequently, the veteran did not 
receive notice prior to the initial adjudication of his 
claims.  Nonetheless, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error 
because VA subsequently fulfilled its duty to notify and 
readjudicated the claims as will be explained in greater 
detail below.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (explaining that where notice was not provided 
prior to the agency of original jurisdiction's (AOJ's) 
initial adjudication, the defect can be remedied by the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ.) 

In correspondence dated in April 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that he needed to 
tell VA about all medical treatment he had received for his 
claimed bilateral hip disorder, bilateral knee disorder, and 
right ankle disorder and requested information pertaining to 
any private and VA treatment.  The RO also noted that the 
veteran was being afforded the opportunity to submit any 
additional evidence and argument regarding his claim for 
those issues and explained that it may expedite the 
processing of his claim if he obtained the medical evidence 
himself and sent it to VA.  38 C.F.R. § 3.159 (b)(1) (2006).  
The RO further explained that if the information or evidence 
was received within one year from the date of the letter and 
VA decided that the veteran was entitled to benefits, VA may 
be able to pay him from the date his claim was received.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).    
     
The Board observes that the April 2002 VCAA notice letter did 
not specifically address what the evidence must show in order 
to establish entitlement to disability compensation benefits.  
Nonetheless, correspondence previously sent to the veteran in 
January 1998 explained that he must submit evidence that his 
disability was caused or made worse by his treatment from VA 
in order to establish entitlement to disability compensation 
benefits.  The RO also explained in its May 1998 rating 
decision that compensation was payable for any disability 
which resulted from VA hospitalization, medical or surgical 
treatment, or vocational rehabilitation, or as the result of 
having submitted to a VA medical examination.  The RO further 
asked the veteran for information or evidence regarding all 
medical treatment he had received for his claimed bilateral 
hip disorder, bilateral knee disorder, and right ankle 
disorder in the April 2002 VCAA letter, obtained additional 
medical evidence, and subsequently readjudicated the claims 
on appeal in a second rating decision issued in September 
2002 and in Supplemental Statements of the Case (SSOC) issued 
in September 2002 and April 2006.  Furthermore, the veteran's 
representative discussed and cited the pertinent laws and 
regulations regarding disability compensation benefits in 
written briefs dated in March 2003, April 2003, and July 
2006, demonstrating an understanding of the basis of the 
claims.  Moreover, neither the veteran nor his representative 
contends that the veteran was prejudiced by any deficiency of 
notice regarding what the evidence must show to establish 
entitlement to the benefits sought on appeal.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of what the evidence must show in 
order to establish entitlement to disability compensation 
benefits.  

The Board also observes that the April 2002 VCAA notice 
letter did not include notice of the element of degree of 
disability; however, the veteran's claims are being denied 
for reasons explained in greater detail below and, 
consequently, no disability ratings will be assigned.  
Moreover, the Board observes that the RO sent correspondence 
dated in April 2006 and June 2006 that provided explanation 
of the assignment of disability ratings.  Thus, any notice 
defect regarding the degree of disability element did not 
prejudice the veteran.

Furthermore, the Board observes that the RO provided the 
veteran with a copy of the May 1998 and September 2002 rating 
decisions, the July 1999 Statement of the Case (SOC), and the 
SSOCs dated in June 2000, September 2002, and April 2006, 
which included discussion of the facts of the claims, the 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO attempted to 
obtain treatment records pertinent to the veteran's claim.  
In addition to the efforts previously explained above, the RO 
requested treatment records originating at the Phoenix VAMC 
prior to January 1987 from the Las Vegas VAMC.  It is noted 
that a complete search failed to produce any records for the 
veteran prior to 1987; however, an April 1984 treatment 
record from the Phoenix VAMC is of record.  The record also 
reveals a negative response for records from the Loma Linda 
VAMC.  In any event, voluminous VA treatment records dated 
from 1981 to 1998 are included in the claims folder.  Private 
hospital records dated in 1993 and a private MRI report dated 
in 1999 are also contained in the claims folder.  
Furthermore, the Board requested an independent medical 
expert opinion from an orthopedic specialist in May 2004, 
which was returned to the Board in June 2004.

The Board notes that the veteran's representative contended 
in the July 2006 Appellant's Post-Remand Brief that VA was 
required to obtain "medical quality-assurance" records from 
VA medical centers, or at least determine whether such 
records exist and, if so, whether they are relevant to the 
veteran's claims.  Notably, however, the representative did 
not suggest that any such record had ever been prepared in 
connection with any treatment of the veteran.  Additionally, 
the veteran has not identified any specific quality-assurance 
reports that may be relevant to the claims on appeal.  Thus, 
the Board finds that VA is not required to request such 
records in order to satisfy its statutory duty to assist.  
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§  3.361, 3.800 (2006).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).





III.	Analysis 

The veteran essentially contends that he was treated by VA 
with steroid injections which resulted in avascular necrosis 
(AVN) of the bilateral hips, bilateral knees, and right ankle 
and ultimately led to multiple surgeries on his hips and 
right ankle.  The veteran also asserts that his right hip 
surgery in 1988 was performed incorrectly by VA and he, 
consequently, has had to undergo multiple surgeries by 
private physicians in order to rectify the wrongdoing.  
Furthermore, the veteran's representative generally contends 
in the July 2006 Appellant's Post-Remand Brief that the 
veteran's bilateral hip, bilateral knee, and right ankle 
disorders were due to negligence in medical assessment and 
poor determination of surgical options.  

The Board notes that the medical evidence of record does not 
support the veteran's assertion that his currently diagnosed 
AVN of the bilateral hips, bilateral knees, and right ankle 
was caused by VA's administration of steroid therapy.  
Although the record reflects that the veteran has frequently 
reported a past medical history to include steroid injections 
or spinal blocks for treatment of back pain, coccimyocosis or 
Valley Fever and medical examiners have at various times 
noted that the veteran's AVN was secondary to steroid use 
based on the veteran's reported medical history, the VA 
treatment records do not confirm such treatment.  For 
example, the veteran told a VA physician in April 1988 that 
he had been treated with steroids for back pain and later for 
Valley Fever; however, the physician noted that the veteran's 
chart did not reflect such history.  Approximately a month 
later, a VA physician again noted that the veteran indicated 
that he had been given steroids for back pain in the distant 
past; however, the physician wrote that there was no way to 
confirm that the veteran had actually received such steroids.  
In addition, the April 1984 VA medical certificate reveals a 
diagnosis of probable Valley Fever; however, it is shown that 
the veteran was only treated with Tylenol, cough syrup, and 
codeine at that time.  Furthermore, the independent 
orthopedic specialist wrote in his June 2004 opinion that it 
would not be expected that steroid injections for the 
veteran's low back pain or for other trigger points would 
result in avascular necrosis because only the use of 
sustained fairly high doses by mouth or intravenously had 
been related to the development of femoral head avascular 
necrosis.  

In regard to the veteran's contention that the September 1988 
osteotomy of the right hip was performed incorrectly 
resulting in additional disability involving his right hip, 
the Board notes that the veteran was diagnosed with AVN of 
the right femoral head, was found to have secondary collapse 
secondary to AVN of the right hip, and reportedly had been 
non-weight bearing for nine months prior to the osteotomy.  
During the three months following his surgery, the veteran 
continued to complain of right hip pain; however, examiners 
consistently wrote that the veteran was doing well or was 
progressing satisfactorily.  For example, a VA examiner noted 
an impression in October 1988 of healing osteotomy right hip 
pain that continued to improve.  The November 1988 VA 
radiological report also notes that healing of the veteran's 
right hip appeared to be progressing satisfactorily.  
Nevertheless, the veteran told his medical examiner in July 
1990 that he had been wheelchair bound and unable to ambulate 
due to hip pain since the osteotomy of the right femur two 
years before and underwent a right hemi-arthroplasty of the 
hip at that time.  The Board also observes that the veteran 
later underwent a total right hip arthroplasty in June 1993.  
When the veteran was evaluated for traumatic dislocation of a 
right total hip arthroplasty in August 1993 due to a fall, 
the private physician noted that the veteran demonstrated a 
gross distortion of anatomy with greatly increased 
anteversion at the time of the June 1993 surgery which was 
attributed to the rotational osteotomy which he had undergone 
in 1988.  He further described what procedures would be 
required in an attempt to correct the distortion of anatomy 
produced by the rotational osteotomy.  Thus, the medical 
evidence indicates that there is additional disability of the 
right hip due to the September 1988 osteotomy performed by 
VA.  

Nonetheless, the evidence does not show that any additional 
disability of the right hip was proximately caused by any 
fault on VA's part or an event not reasonably foreseeable.  
The independent orthopedic specialist essentially wrote in 
his June 2004 opinion that the rotational femoral osteotomy 
was a reasonable surgery to perform in an attempt to decrease 
the veteran's pain and increase his function while delaying 
permanent placement of other prosthesis.  The independent 
orthopedic specialist also explained that the veteran's 
development of AVN of the hips at an early age almost always 
led to early total hip replacements which require further 
revisions and that any major disability is due to that fact 
rather than any errors, negligence, or carelessness in the 
treatment involved with his rotational osteotomy.  While the 
August 1993 private physician noted that the veteran had 
suffered a gross distortion of anatomy due to the osteotomy, 
he did not further indicate that such distortion resulted 
from any negligence, carelessness, or fault on the part of VA 
or was not reasonably foreseeable.  The Board also notes that 
the September 1988 operation report of the right hip valgus 
flexion osteotomy shows that the risks, benefits, 
alternatives, and complications of osteotomy were discussed 
with the veteran and he stated that he understood and wanted 
to proceed with the procedure.   

The Board further notes that the veteran only contends that 
his bilateral knee disorders and right ankle disorder are 
related to VA's administration of steroid therapy that 
resulted in AVN or, possibly, to his 1988 right hip 
osteotomy; however, there is no evidence confirming the 
veteran's reported treatment with steroids by VA and there is 
no indication in the record that the veteran's bilateral knee 
and right ankle disorders underwent additional disability due 
to the 1988 right hip osteotomy. 

Based on the foregoing, the Board concludes that the 
competent medical evidence does not show that VA negligently 
or carelessly caused or aggravated the veteran's bilateral 
hip, bilateral knee, and right ankle disorders in furnishing 
medical care or that the veteran's additional disability was 
not reasonably foreseeable.  Therefore, entitlement to 
compensation for disability is not warranted.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a bilateral hip disorder, claimed to be 
proximately caused by negligence on the part of VA in 
furnishing medical care, is denied. 

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a bilateral knee disorder, claimed to be 
proximately caused by negligence on the part of VA in 
furnishing medical care, is denied. 

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a right ankle disorder, claimed to be 
proximately caused by negligence on the part of VA in 
furnishing medical care, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


